 Case 2:18-cv-08420-RGK-PJW Document 127 Filed 08/06/20 Page 1 of 7 Page ID #:914



 1   David W. Wiechert, SBN 94607
     WIECHERT, MUNK & GOLDSTIEN, PC
 2   27136 Paseo Espada, Suite B1123
     San Juan Capistrano, CA 92675
 3   Tel: (949) 361-2822
     Email: dwiechert@aol.com
 4
     Daniel J. Quigley (pro hac vice)
 5   DANIEL J. QUIGLEY, PLC
     5425 E. Broadway Blvd., Suite 352
 6   Tucson, Arizona 85711
     Tel: (520) 867-4450
 7   Email: quigley@djqplc.com
 8   Attorneys for Attorneys for Claimants
     Medalist Holdings, Inc., Leeward Holdings,
 9   LLC, Camarillo Holdings, LLC,
     Vermillion Holdings, LLC, Cereus
10   Properties, LLC, and Shearwater Investments,
     LLC
11
12
                         IN THE UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
     United States of America,                      Case 2:18-cv-08420-RGK-PJW
16                                                  Honorable R. Gary Klausner
           Plaintiff,
17
                                                    VERIFIED CLAIMS AND
18   v.                                             STATEMENTS OF INTEREST
19
   $1,546,076.35 In Bank Funds Seized from
20 Republic Bank of Arizona Account 1889,
   et al.,
21
22         Defendants.
23
24         Claimant Medalist Holdings, Inc. is a Delaware corporation and Claimants Leeward
25   Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties,
26   LLC, and Shearwater Investments, LLC are Delaware limited liability companies and
27   wholly-owned subsidiaries of Medalist. Pursuant to 18 U.S.C. § 983(a)(4)(A) and
28   Supplemental Rule G(5) of the Federal Rules of Civil Procedure, Claimants submit these
 Case 2:18-cv-08420-RGK-PJW Document 127 Filed 08/06/20 Page 2 of 7 Page ID #:915



 1
     Verified Claims and Statements of Interest asserting an interest in the following:
 2
     $3,713,121.03 transferred by Davis Wright Tremaine LLP from Bank of America account
 3
     ‘3414 into the government holding account (the “Asset”).
 4
           On June 1, 2020, the United States of America filed its First Amended
 5
     Consolidated Master Verified Complaint for Forfeiture (the “Complaint”) in the United
 6
     States District Court for the Central District of California, Western Division, Case 2:18-
 7
     cv-8420 (Doc. 108). The United States of America filed a Notice of Errata re: First
 8
     Amended Consolidated Master Verified Complaint for Forfeiture on June 11, 2020. (Doc.
 9
     109). By a letter dated July 2, 2020, the United States of America informed Claimants
10
     that they had until August 6, 2020, to file a Claim identifying any right or interest they
11
     have in the defendant assets identified in the Complaint. Claimants do not believe that the
12
     Asset is a defendant asset in the Complaint, but, because the Complaint includes certain
13
     allegations pertaining to the Asset, Claimants file this claim out of an abundance of
14
     caution.
15
           On information and belief, claimant Shearwater holds promissory notes initially
16
     made on or about April 22, 2015, by Atlantische Bedrijven C.V. (“ABC”) and UGC Tech
17
     Group C.V. (“UGC”) in connection with their purchase of Backpage.com from certain
18
     Claimants. The notes have been subsequently amended. On information and belief, the
19
     notes are secured by liens arising under security agreements, executed on or about April
20
     22, 2015, encumbering, among other things, the assets of ABC and UGC (“Borrowers”)
21
     and the assets of Ad Tech Holdings GP BV, Ad Tech Cooperatief UA, Ad Tech BV,
22
     Classified Solutions Ltd., Classified Strategies Cooperatief UA, Payment Solutions, BV,
23
     Dartmoor Holdings, LLC, Website Technologies, LLC, Posting Solutions LLC,
24
     Postfaster, LLC, IC Holdings, LLC, and Backpage.com, LLC (collectively, “Pledgors”).
25
           The security agreements state that they encumber the following assets of Borrowers
26
     and Pledgors (the “Collateral”): “all personal and property of every kind and nature
27
     including without limitation all goods (including inventory, equipment and any accessions
28
     thereto), fixtures, instruments (including promissory notes), documents, accounts
 Case 2:18-cv-08420-RGK-PJW Document 127 Filed 08/06/20 Page 3 of 7 Page ID #:916



 1
     (including health-care-insurance receivables), chattel paper (whether tangible or
 2
     electronic), deposit accounts, letter-of-credit rights (whether or not the letter of credit is
 3
     evidenced by a writing), commercial tort claims, securities and all other investment
 4
     property, supporting obligations, any other contract rights or rights to the payment of
 5
     money, insurance claims and proceeds, all general intangibles (including all payment
 6
     intangibles), the IP Collateral (as defined in the following paragraph), and all products and
 7
     proceeds of all of the foregoing property.”
 8
           The security agreements define IP Collateral as: “(i) all patents, patent applications
 9
     and utility models, all inventions and improvements claimed therein and the right to claim
10
     any inventions disclosed but unclaimed therein; (ii) all trademarks, service marks, domain
11
     names, trade dress, logos, designs, slogans, trade names, business names, corporate names
12
     and other source identifiers, whether registered or unregistered, together, in each case,
13
     with the goodwill of the business connected with the use thereof and symbolized thereby;
14
     (iii) all copyrights, including, without limitation, copyrights in computer software, internet
15
     web sites and the content thereof, whether registered or unregistered; (iv) all registrations
16
     and applications for registration for any of the foregoing; (v) all agreements, permits,
17
     consents, orders, leases, licenses and franchises relating to the license, development, use
18
     or disclosure of any of the foregoing to which such Grantor, now or hereafter, is a party or
19
     a beneficiary; (vi) all reissues, divisions, continuations, continuations-in-part, extensions,
20
     renewals and reexaminations of any of the foregoing, all rights in the foregoing provided
21
     by international treaties or conventions, all rights corresponding thereto throughout the
22
     world and all other rights of any kind whatsoever of such Grantor accruing thereunder or
23
     pertaining thereto; (vii) any and all claims for damages, other payments and/or injunctive
24
     relief for past, present and future infringement, dilution, misappropriation, violation,
25
     misuse or breach with respect to any of the foregoing, with the right, but not the
26
     obligation, to sue for and collect, or otherwise recover, such damages, payments or other
27
     relief; and (viii) any and all proceeds of, collateral for, income, royalties and other
28
     payments now or hereafter due and/or payable with respect to, and supporting obligations
 Case 2:18-cv-08420-RGK-PJW Document 127 Filed 08/06/20 Page 4 of 7 Page ID #:917



 1
     relating to, any and all of the foregoing, and, to the extent not otherwise included, all
 2
     payments under insurance (whether or not the Secured Party is the loss payee thereof), or
 3
     any indemnity, warranty or guaranty, payable by reason of loss or damage to or otherwise
 4
     with respect to any of the foregoing.”
 5
           Financing statements were filed in April 2015 with the Delaware Secretary of State,
 6
     the Recorder of Deeds in the District of Columbia, and the Texas Secretary of State to
 7
     perfect security interests in the Collateral. The financing statements were continued in
 8
     April 2020. The security agreements encumbering the Collateral also secure the
 9
     obligations of ABC and UGC under purchase agreements and loan agreements executed
10
     on or about April 22, 2015, and the obligations of Pledgors and Carl A. Ferrer, Amstel
11
     River Holdings, LLC, Kickapoo River Investments LLC, Lupine Holdings LLC, CF
12
     Holdings GP LLC, and CF Acquisitions LLC (“Guarantors”) under guarantees executed
13
     on or about April 22, 2015.
14
           Claimants have the right to advancement and indemnification from ABC and UGC
15
     under the purchase agreements and loan agreements, which advancement and
16
     indemnification obligations are guaranteed by Pledgors and Guarantors and also secured
17
     by the security interests in the Collateral.
18
           The Asset was deposited in the client trust account of Davis Wright Tremaine, LLP,
19
     for the benefit of Claimants to pay their legal fees and costs (and for the benefit of, and to
20
     pay the legal fees and costs of, others who were jointly represented by Davis Wright
21
     Tremaine, LLP). The funds were deposited by or on behalf of ABC and UGC, under the
22
     terms of the sales or loan agreements related to the sale of Backpage.com, which
23
     obligated Borrowers, Pledgors, and Guarantors to provide advancement to Claimants,
24
     their officers and directors, and others. Claimants’ interests in the Asset, which was
25
     deposited for their benefit and was held by their counsel to assure and secure the payment
26
     of their legal fees and costs, are legally recognizable interests in the Asset, giving
27
     Claimants a superior right, title, and interest in the Asset over any and all interests
28
     asserted by the government in the Asset.
 Case 2:18-cv-08420-RGK-PJW Document 127 Filed 08/06/20 Page 5 of 7 Page ID #:918



 1
           Alternatively, on information and belief, the Asset is part of the Collateral, in which
 2
     claimant Shearwater has a first-priority security interest dating to April 2015 securing the
 3
     obligations under the promissory notes, security agreements, and purchase agreements
 4
     and loan agreements, including the advancement and indemnification obligations. The
 5
     security interests in the Collateral securing the obligations to Claimants are legally
 6
     recognizable interests in the Asset, giving Claimants a superior right, title, and interest in
 7
     the Asset over any and all interests asserted by the government in the Asset.
 8
           Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
 9
     Claimants expressly limit their appearance to asserting and defending their claims to the
10
     Defendant Assets. Claimants reserve all rights to challenge the in rem jurisdiction of this
11
     Court and the propriety of venue in this action.
12
13   Dated: August 6, 2020                                 s/ David W. Wiechert
14                                                         David W. Wiechert

15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:18-cv-08420-RGK-PJW Document 127 Filed 08/06/20 Page 6 of 7 Page ID #:919
 Case 2:18-cv-08420-RGK-PJW Document 127 Filed 08/06/20 Page 7 of 7 Page ID #:920



 1                               CERTIFICATE OF SERVICE
 2
           I, Danielle Dragotta, an employee of the Wiechert, Munk & Goldstien, PC, located
 3   at 27136 Paseo Espada, Suite B1123, San Juan Capistrano, California 92675, declare
 4   under penalty and perjury that I am over the age of eighteen (18) and not a party to the
     above-entitled proceeding.
 5
 6       On August 6, 2020, I served the forgoing documents, described as VERIFIED
     CLAIMS AND STATEMENTS OF INTEREST on all interested parties as follows:
 7
 8   [ ]   BY MAIL: I caused such envelope(s) to be deposited in the mail at San Juan
           Capistrano, California with postage thereon fully prepaid to the office of the
 9         addressee(s) as indicated on the attached service list. I am “readily familiar” with
10         this firm’s practice of collection and processing correspondence for mailing. It is
           deposited with the U.S. Postal Service on that same day in the ordinary course of
11         business. I am aware that on motion of party served, service is presumed invalid if
12         postal cancellation date or postage meter date is more than one day after the date of
           deposit for mailing in affidavit.
13
14 [X]     BY E-MAIL: I caused a copy to be transmitted electronically by filing the
           foregoing with the clerk of the District Court using its ECF system, which
15         electronically notifies counsel for the parties.
16
     [ ]   BY PERSONAL SERVICE: I personally delivered the document listed above to
17         the persons at the address set forth below.
18
     [X]   FEDERAL: I declare that I am employed in the office of a member of the Bar of
19         this court at whose direction the service was made.
20
           Executed on August 6, 2020, at San Juan Capistrano, California.
21
22
                                                        s/ Danielle Dragotta
23                                                      Danielle Dragotta
24
25
26
27
28

                                            1
                                  CERTIFICATE OF SERVICE
